sEXAMINER COMMENTS
This action is responsive to the Response filed on 20 December 2021. Claims 1-20 are pending. Claims 1, 10, and 15 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 20 December 2021 (hereinafter Response), Applicant amended claims 1, 10, and 15; and argued against all objections and rejections previously set forth in the First Action interview Office Action dated 20 October 2021.
Applicant’s amendment to claims 1, 10, and 15 to further clarify the metes and bounds of the invention are acknowledged.
The amendment introduced new grounds of rejection under 35 USC 112(b) as the element wherein the camera capture interface is configured to overlay images in a selected style based in part on a display setting associated with the first user account could be interpreted in different, conflicting ways. For example: 
the images are overlaid in a selected style, where the overlay is based on a display setting associated with the first user account; or
the images are overlaid in a selected style based on a display setting, where the selected style is has the display setting and the selected style is associated with the first user account.
An interview was held on 01 March 2022 with Applicant’s representative Melissa Coombs to discuss the rejection under 35 USC 112 and a proposed amendment to avoid the rejection (see attached interview summary).
Thus, Applicant’s arguments, while carefully considered, are moot in view of the following Examiner’s Amendment to the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Melissa Coombs on 01 March 2022 (attached).
The application has been amended as follows: 
Claims 1, 10, and 15 filed 20 December 2021 should be further amended to read as in the attached set of claims as provided by Applicant’s representative.



REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s discussion of the applied art in the response filed 20 December 2021 is persuasive that while Al Majid may be relied upon to teach a method for creating embellished content, and as improved by Mittelstaedt (teaching mechanisms for controlling privacy of enhanced images) and Kim (teaching mechanisms for creating enhanced images using an overlaid camera intereface); nonetheless the combination fails to teach all the elements of the independent claims, in particular the following underlined portions:
wherein the camera capture interface is configured to overlay preview images displayed in one of a plurality of styles, each style having a display setting, the plurality of styles associated with the first user account, the camera capture interface further configured to enable selection of a style applied to the preview images;
receiving, by the computing system and from the computing device associated with the first user account, the contextual content item comprising a second image having a selected style captured by the camera of the computing device via the camera capture interface, the second image being a different image than the first image;
generating, by the computing system, an embellished content item by overlaying the contextual content item on the primary content item, wherein the contextual content item is presented in the embellished content item in the selected style;
The following additional references and citations were considered, but do not cure the deficiencies of the cited art of record:

US 20160240010 A1 (ROSENTHAL) [0083] FIG 4H shows a camera overlay user interface, but lacks an explicit teaching of a plurality of styles associated with the first user account, each style having a display setting.
US 20160196052 A1 (FRANKLIN) includes a user interface to select additional overlay elements (see FIG 2B [0143]) which may be interpreted as styles to be applied during generating of a new overlay element, where the overlay elements are associated with the user account, however the overlay elements are not interpreted as having a display setting, merely a graphical component.
Accordingly, the art made of record fails to teach the combination of limitations in claims 1, 10 and 15. Dependent claims 2-9, 11-14, and 16-20 are allowable at least for the reason of their dependency from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY M LEVY/Primary Examiner, Art Unit 2179